Case 1:05-md-01720-MKB-JO Document 7380 Filed 03/08/19 Page 1 of 3 PageID #: 108590

                                          Atlanta        Chicago         Melville       Philadelphia   San Francisco
                                          Boca Raton     Manhattan       Nashville      San Diego      Washington, DC




                                                       March 8, 2019

                                                                                                                 VIA ECF


   Magistrate Judge James Orenstein
   United States District Court
     for the Eastern District of New York
   225 Cadman Plaza East
   Room 1227 South
   Brooklyn, NY 11201

               Re:   In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
                     No. 1:05-MD-1720-(MKB)(JO)

   Dear Magistrate Judge Orenstein:

           On February 28, 2019, the Court held a telephonic hearing on Rule 23(b)(3) Class Counsel’s
   (“Class Counsel”) motion to compel nonparty First Data Corporation (“First Data”) to produce
   certain data requested by a subpoena in order to effectuate notice of the settlement to the class.
   ECF Nos. 7352, 7355, 7372. Class Counsel’s motion was granted (ECF No. 7375), and First Data
   was ordered to produce information responsive to the subpoena by Monday, March 4, 2019, and the
   parties were ordered to provide an update to the Court by March 8, 2019. ECF No. 7375.

            About an hour before the February 28, 2019 hearing, First Data produced additional
   replacement data, which suffered from the same issues that Class Counsel had outlined in its motion
   to compel, as well as in communications on December 22, 2018 and January 22, 2019. Exs. 1, 2 at
   1; see also Ex. 3 at 3-4. On Thursday, February 28, 2019, after the hearing, the parties met and
   conferred on the remaining outstanding issues with the data. Id. On the February 28, 2019 call, we
   explained the issues about which we had previously emailed First Data, and which were outlined in
   the supporting declaration of Nicole Hamann. ECF No. 7372-1. After having a chance to review
   the replacement data produced by First Data, Class Counsel sent an email, followed by a call on
   Friday, March 1, 2019, where Class Counsel explained that the data was still missing BIN
   information and that more than 7 million records still had encrypted TIN information, among other
   issues. Ex. 3 at 3. On the March 1, 2019 call, First Data had two in-house employees who seemed
   to understand the issues. First Data reported that it was in the process of decrypting the TINs, and
   that it had identified a “glitch” in the data which prevented the BIN information from transferring
   over correctly. Id. at 2. Class Counsel stated its expectation that it would receive this information



   1540549_1
         655 West Broadway   Suite 1900      San Diego, CA 92101     Tel 619 231 1058   Fax 619 231 7423   rgrdlaw.com
Case 1:05-md-01720-MKB-JO Document 7380 Filed 03/08/19 Page 2 of 3 PageID #: 108591




   Magistrate Judge James Orenstein
   March 8, 2019
   Page 2


   by the Court-ordered deadline on Monday, March 4, 2019, and that it was standing-by over the
   weekend should First Data be able to send the information before the Monday deadline. Id. at 2.

           On Monday afternoon, March 4, 2019, Class Counsel again followed up with First Data. Id.
   at 1-2. Class Counsel was told the files were large and were still being prepared and that we would
   be provided an update on Tuesday, March 5, 2019. Id. at 1. On Tuesday afternoon, Class Counsel
   followed up with First Data. Id. We were told shortly thereafter that replacement files were being
   uploaded to an FTP site. Ex. 4 at 4. We completed downloading the files late Tuesday night and
   began reviewing the data. On Wednesday morning, March 6, 2019, we scheduled a meet and
   confer for the morning of Thursday, March 7, 2019, in the event there were issues with the data.
   Ex. 4 at 3. There were. On Wednesday afternoon, we were able to provide First Data with some
   issues we found in the data. Id. at 2. By Wednesday evening, Class Counsel was able to inform
   First Data that the data was still missing TINs for approximately 950,000 merchants, providing
   detail about the missing information. Id. at 1. Early Thursday morning, we held the scheduled
   meet and confer with First Data’s counsel, Epiq, and 3 in-house representatives from First Data,
   where we explained the data was still missing TIN information for nearly one million merchants.
   Ex. 5 at 1-2. After the call, Class Counsel sent sample merchant information which was missing
   TINs to aid First Data in determining why the TIN information had been lost. Id. On Thursday
   evening, Class Counsel again followed up with First Data, reminding them that Friday, March 8,
   2019, was the deadline to report to the Court. Id.

          On Friday morning, March 8, 2019, First Data stated it had begun the process of re-
   transmitting the entire Omaha file and had confirmed that none of the approximately 7 million
   records were encrypted. Ex. 6 at 1. At 1:29 P.M. Pacific, we were told that the files were available
   for download and review. Epiq will immediately begin the download process.

           These issues, which are nearly identical to the issues that occurred in the 2012 settlement,
   are issues that, had we been produced data in a timely fashion responsive to the August 2018
   subpoena, or had we had access to employees familiar with First Data’s systems last year, could
   have been resolved months and months ago. In fact, the exact issues related to missing BINs and
   encrypted TINs had affected a subset of data in December 2018, and we made First Data aware that
   this was a problem with this specific data in January 2019, and this was after waiting months for
   any production. The Court’s Order prompted First Data to take action it had failed to take over the
   prior three months.




   1540549_1
Case 1:05-md-01720-MKB-JO Document 7380 Filed 03/08/19 Page 3 of 3 PageID #: 108592




   Magistrate Judge James Orenstein
   March 8, 2019
   Page 3


          We are closer to resolving the issues with First Data, but we are not in a position to tell the
   Court that all issues have been resolved, as we have not yet received the unmasked TINs from the
   Omaha production. Class Counsel respectfully suggests we update the Court on March 12, 2019.

                                          Respectfully submitted,
    /s/ K. Craig Wildfang              /s/ H. Laddie Montague, Jr.      /s/ Alexandra S. Bernay
    K. Craig Wildfang                  H. Laddie Montague, Jr.          Patrick J. Coughlin
    Thomas J. Undlin                   Merrill G. Davidoff              Alexandra S. Bernay
    Robins Kaplan LLP                  Berger Montague PC               Robbins Geller Rudman
                                                                           & Dowd LLP

   Attachments

   cc:         All Counsel (via ECF)




   1540549_1
